Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deyama et al (PGPUB 2012/0038688 A1).
	As to claim 1, Deyama (Fig. 1) teaches, a display system (display device 100) comprising: 
a measurer (optical sensor 44, ¶ 44) which measures an image (brightnes or color tone) at a measuring point (i.e. location of optical sensor 44) of a display panel on (liquid crystal panel 41) to generate measured data (difference between the measurement value and the target value, ¶ 75); 
a measured data filter (control unit 10) which removes a false measured data exceeding an allowable range (i.e. difference between the measurement value and the target value being smaller or not than the predetermined threshold value, S303) among the measured data (¶ 75); and 
a compensation data generator (control unit 10) which generates representative compensation data (correction amount) compensating the image (backlight adjustment and output gradation) based on the measured data in which the false measured data is removed (¶ 75).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deyama in view of Katayama et al (PGPUB 2008/0191985 A1)
As to claim 2, Deyama teaches the display system of claim 1, but does not specifically teach an interpolator. 
Katayama (Fig. 2) teaches, an interpolator (interpolation, Fig. 5) which interpolates the representative compensation data corresponding to the measuring point of the display panel to generate an interpolation compensation data (¶ 45: i.e. correction value calculation at 209 and in Fig. 5).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Katayama’s interpolation and extrapolation method for correcting liquid crystal display device into Deyama’s display device, so as to maintain a good contrast and obtain a smooth and high display quality (¶ 6).

	As to claim 3, Deyama teaches the display system of claim 1, but does not specifically teach an extrapolator.
	Katayama (Fig. 2) teaches, an extrapolator (extrapolation by using the function in ¶ 48) which generates an extrapolation compensation data (reference points 601 at edges are calculated using extrapolation) corresponding to a display area outside an outermost measuring point based on an outermost representative compensation data corresponding to the outermost measuring point (¶ 50, Fig. 6).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Katayama’s interpolation and extrapolation method for correcting liquid crystal display device into Deyama’s display device, so as to maintain a good contrast and obtain a smooth and high display quality (¶ 6).

As to claim 4, Deyama (Fig. 1) teaches, a data outputter (gate driver and source driver) which compensates input image data based on the representative compensation data (¶ 53).
Deyama does not specifically teach the interpolation compensation data and the extrapolation compensation data to generate a data signal. 
Katayama (Fig. 1) teaches, a data outputter (gate driver 138 and drain driver 139, image processor circuit 135) which compensates input image data based on the representative compensation data, the interpolation compensation data (¶45, 50) and the extrapolation compensation data to generate a data signal (¶ 50).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Katayama’s interpolation and extrapolation method for correcting liquid crystal display device into Deyama’s display device, so as to maintain a good contrast and obtain a smooth and high display quality (¶ 6).

As to claim 5, Deyama (Fig. 1) teaches, a driving controller (control unit 10) which generates the data signal based on the input image data (¶ 45);
a gate driver (gate driver) which outputs a  signal to a gate line of the display panel (¶ 55); and
 a data driver (source driver) which outputs a data voltage to a data line of the display panel based on the data signal (¶ 55).
Deyama does not specifically teach an interpolator.
Katayama (Fig. 5) teaches, wherein the driving controller comprises the interpolator (image processing circuit 136), the extrapolator (image processing circuit 136) and the data outputter (gate driver 138 and source driver 139)(Fig. 1).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Katayama’s interpolation and extrapolation method for correcting liquid crystal display device into Deyama’s display device, so as to maintain a good contrast and obtain a smooth and high display quality (¶ 6).

As to claim 6, Deyama (Fig. 1) teaches, a driving controller (control unit 10) which generates the data signal based on the input image data (¶ 45);
a gate driver (gate driver) which outputs a signal to a gate line of the display panel (¶ 55); and
 a data driver (source driver) which outputs a data voltage to a data line of the display panel based on the data signal (¶ 55),
wherein the driving controller comprise the measured data filter (control unit 10).
Deyama does not specifically teach an interpolator.
Katayama (Fig. 5) teaches, wherein the driving controller comprises the interpolator (image processing circuit 136), the extrapolator (image processing circuit 136) and the data outputter (gate driver 138 and source driver 139)(Fig. 1).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Katayama’s interpolation and extrapolation method for correcting liquid crystal display device into Deyama’s display device, so as to maintain a good contrast and obtain a smooth and high display quality (¶ 6).
	As to claim 18, Deyama (Fig. 1) teaches, a method of compensating an image of a display panel (display system), the method comprising:
measuring an image (brightnes or color tone) at a measuring point (i.e. location of optical sensor 44) of a display panel (liquid crystal panel 41) to generate measured data (difference between the measurement value and the target value, ¶ 75); 
removing a false measured data outside an allowable range (i.e. difference between the measurement value and the target value being smaller or not than the predetermined threshold value, S303) among the measured data (¶ 75); and 
generating representative compensation data (correction amount)  for compensating the image (backlight adjustment and output gradation) based on the measured data in which the false measured data is removed (¶ 75).
Deyama does not specifically teach interpolating and extrapolating.
Katayama (Fig. 2) teaches, interpolating the representative compensation data corresponding to the measuring point of the display panel to generate an interpolation compensation data (¶ 45: i.e. correction value calculation at 209 and in Fig. 5).
	generating an extrapolation compensation data (reference points 601 at edges are calculated using extrapolation) corresponding to a display area outside an outermost measuring point based on an outermost representative compensation data corresponding to the outermost measuring point (¶ 50, Fig. 6).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Katayama’s interpolation and extrapolation method for correcting liquid crystal display device into Deyama’s display device, so as to maintain a good contrast and obtain a smooth and high display quality (¶ 6).

Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deyama and Katayama as applied to claim 1above, and further in view of Aoki et al (PGPUB 2005/0057486 A1).

As to claim 7, Deyama (Fig. 1) teaches, wherein the measured data filter removes a data outside a first allowable range among first data measured (control unit 10)(¶ 75)
Deyama and Katayama do not specifically teach measuring multiple times. 
Aoki (Fig. 1) teaches, first data measured multiple times by a first unit
measurer of the measurer (¶ 20: i.ke. average of luminance level is detected).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Aoki’s luminance detector and display device into Deyama’s display device as modified with the teaching of Katayama, so as to achieve a display device with high contrast (¶ 8).

As to claim 19, Deyama (Fig. 1) teaches, wherein the removing the false measured data comprises removing a data outside a first allowable range among first data measured (control unit 10)(¶ 75)
Deyama and Katayama do not specifically teach measuring multiple times. 
Aoki (Fig. 1) teaches, first data measured multiple times by a first unit
measurer of the measurer (¶ 20: i.ke. average of luminance level is detected).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Aoki’s luminance detector and display device into Deyama’s display device as modified with the teaching of Katayama, so as to achieve a display device with high contrast (¶ 8).

Allowable Subject Matter
Claims 8-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8
Applicant’s claimed invention claims, “wherein when an average of the first data is denoted by m1, a first standard deviation of the first data is denoted by б1, a predetermined first tolerance coefficient is denoted by t1 and the first data is denoted by x, the first allowable range of the first data corresponds to the following inequality: m1-t1* б1 < x < m1+t1* б1”. Examiner conducted search to find this particular equation in the field of art relating to display device compensation involving at least one optical sensor or interpolation/extrapolation method for correcting the display device. However, Examiner could not find this particular limitation from the search.

Claims 9 and  20
Claims 9 and 20 recite measuring second data at adjacent measuring points in a measuring point group of measurer and replacing the removed data with replacement data. Examiner believes this limitation specifically requires two sets of data in view of claims 1 and 18. Examiner conducted search to find these limitations but could not find them as the prior arts in the record does not specifically teach replacement of data, especially given that first and second data are separately claimed.

Claim 15
Claim 15 recites “a single measurer filter which removes a data outside a first allowable range among the first data measured multiple times … and a multi measuring point filter which replaces data outside a second allowable range second data measured at adjacent measuring points in a measuring point group of the measurer with replacement data”. Similar to claims 9 and 20, this claim limitation specifically requires two different types of measurer filters. Examiner conducted search to find these limitations, but could not find them. None of the prior arts from the record and from the search teach this limitation. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691